DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 12/16/2021.
Claims 1 and 11 have been amended.
Claims 4-6, 10, 14-16, and 20 have been canceled.
Claims 1-3, 7-9, 11-13, and 17-19 are currently pending and have been examined.


Allowable Subject Matter

Claims 1-3, 7-9, 11-13, and 17-19 are allowed.  













Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 07/16/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes providing third-party content to end-user devices.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 12/16/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Thang X. Vu et al.  Blockchain-based Content Delivery Networks: Content Transparency Meets User Privacy.  (January 22, 2019).  Retrieved online 05/09/2021. https://arxiv.org/pdf/1901.07622.pdf

João Taveira Araújo et al.  Balancing on the Edge: Transport Affinity without Network State.  (April 09, 2019). Retrieved online 05/09/2021.  https://www.usenix.org/system/files/conference/nsdi18/nsdi18-araujo.pdf

GOOGLE Cloud.  Overview: Extracting and serving feature embeddings for machine learning. (18 January 2019).  Retrieved online 01/04/2021.  https://cloud.google.com/architecture/overview-extracting-and-serving-feature-embeddings-for-machine-learning

Foreign Art:

CANEY, JOHN et al. SYSTEM AND METHOD FOR CONSTRUCTION, DELIVERY AND DISPLAY OF ITV CONTENT. (WO 3079271 A1)

CARPIO FREDRIK et al. (EP 2052335 A4). SYSTEM AND METHOD OF SELECTIVE MEDIA CONTENT ACCESS THROUGH A RECOMMENDATION ENGINE.  

MATHUR NIPUN. (WO 2014120396 A1). CROSS-PLATFORM ADVERTISEMENT TARGETING.

James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)